DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  Regarding paragraph 0027 of the specification, “second lower connecting portion 11122” should be changed to second lower connecting portion 1122.  Regarding paragraph 0028 of the specification, “second lower connecting portion 1222” should be changed to second lower connecting portion 1122.  Regarding paragraph 0029 of the specification, “first lower connecting portion1222” should be changed to first lower connecting portion1121.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-17
Claim 8 recites the limitation "the base" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is additionally unclear if “a base” in line 11 of the claim is the same base recited in line 3 of the claim.  It is suggested to change “a tank body” in line 1 of the claim to a tank body comprising a base and to delete “the tank body comprises a base,” from line 11 of the claim.
Claim 16 recites the limitation "the base" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is additionally unclear if “the a base” in line 13 of the claim is the same base recited in line 5 of the claim.  It is suggested to change “a tank body” in line 3 of the claim to a tank body comprising a base and to delete “the tank body comprises the a base,” from line 13 of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2006/0053659 A1).
Regarding claim 1, Johnson discloses a mounting seat [52] for use in a system [10] comprising a base [12] and an actuator [65], the mounting seat [52] comprising: a lower support [64] capable of being fixed to the base [12] and comprising a lower fixing portion [68] and a lower connecting portion [70, 72]; and an upper support [66] provided with an upper fixing portion [102] and an upper connecting portion [104, 106], wherein the upper fixing portion [102] and the lower fixing portion [68] are closable through a connection between the upper connecting portion [104, 106] and the lower connecting portion [70, 72], so as to define a fixing space (interior of the tightening mechanism [52]), and the mounting seat [52] fixes the actuator [65] in the fixing space (interior of the tightening mechanism [52]) in such a way that the actuator [65] is clamped from above and below (paragraphs 0050, 0052, -0055, and Figures 2-6).  Regarding the recitation in the preamble that the mounting seat is “for use in an exhaust heat recovery system,” it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  If the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.
Regarding claim 2, Johnson discloses the mounting seat of claim 1, wherein the lower support [64] comprises a groove portion [68, 70, 72, 74, 76, 98, 100], and a first lower extension portion [98] and a second lower extension portion [100] which extend from two side walls [74, 76] of the groove portion [68, 70, 72, 74, 76, 98, 100] respectively, the lower connecting portion [70, 72] comprises a first lower connecting portion [70] and a second lower connecting portion [72], which are located at the first lower extension portion [98] and the second lower extension portion [100] respectively, a bottom surface (see bottom of elongated mounting lugs  of the groove portion [68, 70, 72, 74, 76, 98, 100] is capable of being fixed to the base [12], and a wall surface of the groove portion [68, 70, 72, 74, 76, 98, 100] comprises the lower fixing portion [68] (paragraph 0053 and Figures 2-6).
Regarding claim 3, Johnson discloses the mounting seat of claim 2, wherein the upper support [66] comprises a first upper extension portion [108] and a second upper extension portion [110], which extend from two sides of the upper fixing portion [102] respectively, the upper connecting portion [104, 106] comprises a first upper connecting portion [104] and a second upper connecting portion [106], which are located at the first upper extension portion [108] and the second upper extension portion [110] respectively, and the upper fixing portion [102] and the lower fixing portion [68] are closable through a connection between the first upper connecting portion [104] and the first lower connecting portion [70] and a connection between the second upper connecting portion [106] and the second lower connecting portion [72] (paragraphs 0052-0054 and Figures 3-6).
Regarding claim 4, Johnson discloses the mounting seat of claim 3, wherein the upper fixing portion [102] and the lower fixing portion [68] are provided with an upper cambered section (see curvature of central body [102]) and a lower cambered section (see curvature of central body [68]) respectively, which are configured to fix the actuator [65] in up and down directions of an outer wall surface of the actuator [65] respectively (paragraphs 0053-0054 and Figures 3-6).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, the combination including the upper support being rotatable with the first upper connecting portion as an axis in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  Regarding claim 7, the combination including a stop portion which extends from the bottom surface of the groove portion in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  Regarding claims 8 and 16, the combination including the bottom of the lower support being fixed to the base of the tank body in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Samain (US 2017/0050548 A1) and Greber (US 2019/0120111) which both disclose a state of the art for mounting actuators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746